          Case 1:20-cv-00904-AWI-JLT Document 12 Filed 07/13/20 Page 1 of 3


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOEL JAMES CLOUD,                                 )   Case No.: 1:20-cv-00904-JLT (HC)
                                                       )
12                  Petitioner,                        )   ORDER DIRECTING CLERK OF COURT TO
                                                       )   ASSIGN DISTRICT JUDGE
13           v.                                        )
                                                       )   FINDINGS AND RECOMMENDATION TO
14   CDCR/DIRECTOR,
                                                       )   DISMISS UNEXHAUSTED PETITION
15                                                     )
                    Respondent.                        )   [THIRTY-DAY OBJECTION DEADLINE]
16                                                     )
                                                       )
17
18           On June 25, 2020, Petitioner filed the instant petition for writ of habeas corpus in this Court.

19   (Doc. 1.) Because the petition appears to be unexhausted, the Court will recommend it be

20   SUMMARILY DISMISSED without prejudice.

21                                                 DISCUSSION

22   A.      Preliminary Review of Petition

23           Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

24   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

25   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

26   the district court. . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

27   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

28   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

                                                           1
           Case 1:20-cv-00904-AWI-JLT Document 12 Filed 07/13/20 Page 2 of 3


1    answer to the petition has been filed.

2    B.       Exhaustion

3             A petitioner who is in state custody and wishes to collaterally challenge his conviction by a

4    petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The

5    exhaustion doctrine is based on comity to the state court and gives the state court the initial

6    opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501 U.S.

7    722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

8             A petitioner can satisfy the exhaustion requirement by providing the highest state court with a

9    full and fair opportunity to consider each claim before presenting it to the federal court. Duncan v.

10   Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court was given a full

11   and fair opportunity to hear a claim if the petitioner has presented the highest state court with the

12   claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney v. Tamayo-Reyes, 504

13   U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

14            Petitioner indicates that review in the California Supreme Court is “still pending,” however, he

15   also includes that the date of the result of that case was on June 12, 2020. (Doc. 1 at 2.) The Court has

16   also reviewed the docket of the California Supreme Court with the citation Petitioner provides, and it

17   appears that a petition for writ of habeas corpus was filed on April 15, 2020 and is still pending. The

18   Court may take judicial notice of sources whose accuracy cannot be reasonably disputed (Fed.R.Evid.

19   201(b)(2)). Thus, the Court takes judicial notice of the on-line docket of the California Supreme Court.

20   Because it appears Petitioner’s petition is still pending in the California Supreme Court, the petition is

21   premature, and the Court must dismiss the petition. See Raspberry v. Garcia, 448 F.3d 1150, 1154

22   (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001); Calderon v. United States Dist.

23   Court, 107 F.3d 756, 760 (9th Cir. 1997) (en banc); Greenawalt v. Stewart, 105 F.3d 1268, 1273 (9th

24   Cir. 1997). The Court cannot consider a petition that is entirely unexhausted. Rose, 455 U.S. at 521-

25   22; Calderon, 107 F.3d at 760. Therefore, the petition must be dismissed for lack of exhaustion.

26                                                    ORDER

27            The Court DIRECTS the Clerk of Court to assign a district judge to the case.

28   ///

                                                          2
        Case 1:20-cv-00904-AWI-JLT Document 12 Filed 07/13/20 Page 3 of 3


1                                           RECOMMENDATION

2           Accordingly, the Court RECOMMENDS that the habeas corpus petition be SUMMARILY

3    DISMISSED without prejudice for lack of jurisdiction.

4           This Findings and Recommendation is submitted to the United States District Court Judge

5    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

6    Local Rules of Practice for the United States District Court, Eastern District of California. Within

7    thirty days after being served with a copy, Petitioner may file written objections with the Court. Such

8    a document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

9    The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

10   Failure to file objections within the specified time may waive the right to appeal the District Court’s

11   order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12
13   IT IS SO ORDERED.

14      Dated:     July 11, 2020                               /s/ Jennifer L. Thurston
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
